UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-168527 PROGAMING PLATFORMS CORP. (Exact name of Registrant as specified in its charter) Delaware 98-0663823 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 60 Mazeh Street, Apartment 12, Tel Aviv, 65789, Israel (Address of principal executive offices)(zip code) +972-54-222-9702 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 14, 2012, there were 50,455,000 shares of the Registrant's common stock issued and outstanding. TABLE OF CONTENTS Pg. PART I—FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited 2 ·Balance Sheets 2 ·Statements of Operations 3 ·Statements of Cash Flows 4 ·Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 11 Item 4.Controls and Procedures 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 6. Exhibits 13 Signatures 14 1 PROGAMING PLATFORMS CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Prepaid expenses Total current assets Property and Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Related parties payable Deferred revenues Total current liabilities Long-term deferred revenues Commitments and Contingencies Stockholders' equity Common stock, par value $.0001 per share, 500,000,000shares authorized; 50,455,000 and 50,400,000 shares issued and outstanding at March31, 2012 and December 31 2011 Stock subscription receivable ) ) Additional paid in capital (Deficit) accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 PROGAMING PLATFORMS CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the three For the three From May 26, 2010 months ended months ended date of inception to March 31, 2012 March 31, 2011 March 31, 2012 Revenues, net $ $ - $ Expenses: Research and development ) ) ) Marketing and general and administrative ) ) ) Total operating expenses ) ) ) (Loss) from operations ) ) ) Financial income ) Net (loss) $ ) $ ) $ ) (Loss) per common share - basic and diluted $ ) ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 3 PROGAMING PLATFORMS CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) For the three For the three From May 26, 2010, months ended months ended date of inception March 31, 2012 March 31, 2011 through March 31, 2012 Operating Activities: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash(used in) operating activities: Changes in net assets and liabilities- Increase in prepaid expenses ) ) ) Increase in accounts payable and other current liabilities Related parties payable - (Decrease) increase in deferred revenue ) - Contributionof servicesfrom shareholder - - Stock based compensation - Depreciation 77 - Net cash (usedin) operating activities ) ) ) Investing activities: Increase in restricted cash (7 ) - ) Purchases of Property and Equipment - - ) Net cash (used in) investing activities (7
